— In an action to foreclose a mortgage on real property, the appeal is from an order of the Supreme Court, Queens County (Nahman, J.), dated April 27, 1988, which, after a hearing, denied the intervenors-appellants’ motion to set aside a mortgage foreclosure sale.
Ordered that the order is affirmed, with one bill of costs.
Upon our review of the record, we conclude that no basis exists for disturbing the hearing court’s determination that the foreclosure sale was conducted properly, and that the purchase price was not so inadequate as to warrant vacatur of the sale (see, RPAPL 231 [6]; Buttermark Plumbing & Heating Corp. v Sagarese, 119 AD2d 540; Hammerman v Ferguson, 50 AD2d 853). Spatt, J. P., Sullivan, Harwood and Balletta, JJ., concur.